UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-4528



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT E. HOLMES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
03-246-JFM)


Submitted:   February 25, 2005              Decided:   April 1, 2005


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven A. Allen, HODES, ULMAN, PESSIN & KATZ, P.A., Towson,
Maryland, for Appellant.     Thomas M. DiBiagio, United States
Attorney, Michael J. Leotta, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            A jury convicted Robert E. Holmes of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2000).    He appeals his conviction on the ground that the district

court abused its discretion in admitting certain evidence. We have

reviewed    the    parties’     briefs,    the   joint   appendix,    and    the

supplemental joint appendix and conclude that there was no abuse of

discretion in the admission of the challenged evidence. See United

States v. Hodge, 354 F.3d 305, 312 (4th Cir. 2004) (stating

standard of review).        Accordingly, we affirm Holmes’ conviction.

We   dispense     with   oral   argument   because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      AFFIRMED




                                     - 2 -